                                                                                  p          :    L             in
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division
                                                                                   1
                                                                                                                IJ
                                                                                       CLERK. U.S. DISTRICT COURT
DONALD LEE HINTON,                                                                           RICHMOND. VA



       Plaintiff,

V.                                                                      Civil Action No. 3:18CV59


MARK AMONETTE,et al.

       Defendants.


                                  MEMORANDUM OPINION


       Donald Lee Hinton, Virginia inmate proceeding pro se and informa pauperis, filed this

civil action under 42 U.S.C. § 1983.' The action proceeds on Hinton's Second Particularized

Complaint("Complaint,"ECF No. 19).^ In his Complaint,Hinton contends that Defendant Harold

W. Clarke, Director of the Virginia Department of Corrections ("VDOC"), violated his rights

under the Eighth Amendment^ by promulgating a policy that denies inmates, such as Hinton,

medication for Hepatitis C "solely because of cost" and which "'states you must be real sick with



      'That statute provides, in pertinent part:                                          i

               Every person who, under color of any statute ... of any State ... subjects,          or
       or causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law....


42 U.S.C. § 1983.

       ^ The Court employs the pagination assigned by the CM/ECF docketing system to the
parties' submissions. The Court corrects the spelling and capitalization in the quotations from the
parties' submissions.

       ^ "Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted." U.S. Const, amend. VIII.
this deadly virus' before medication can be given      "(Jd. at 3.) Hinton contends that Defendant

Mark Amonette, Chief Medical Director of the VDOC,violated his Eighth Amendment rights by

enforcing this policy. {Id. at 4.) Hinton demands monetary damages and injunctive relief. {Id.

at 7.)

         This matter is before the Court on the Motion for Summary Judgment filed by Defendants.

(ECF No. 38.) Hinton has responded. (ECF Nos. 42, 43.) For the reasons stated below, the

Motion for Summary Judgment (ECF No. 38) will be GRANTED IN PART and DENIED IN

PART WITHOUT PREJUDICE.


                     I.      STANDARD FOR SUMMARY JUDGMENT


         Summaryjudgment must be rendered "ifthe movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a). The party seeking summary judgment bears the responsibility ofinforming the Court of

the basis for the motion and identifying the parts ofthe record which demonstrate the absence of

a genuine issue of material fact. See Celotex Corp. v. Catrett, All U.S. 317,323(1986). "[Wjhere

the nonmoving party will bear the burden of proof at trial on a dispositive issue, a summary

judgment motion may properly be made in reliance solely on the pleadings, depositions, answers

to interrogatories, and admissions on file." Id. at 324 (internal quotation marks omitted). When

the motion is properly supported,the nonmoving party must go beyond the pleadings and,by citing

affidavits or '"depositions, answers to interrogatories, and admissions on file,' designate 'specific

facts showing that there is a genuine issue for trial.'" Id. (quoting former Fed. R. Civ. P. 56(c),(e)

(1986)).

         In reviewing a summary judgment motion, the Court "must draw all justifiable inferences

in favor of the nonmoving party." United States v. Carolina Transformer Co.,978 F.2d 832, 835
(4th Cir. 1992) (citing Anderson v. Liberty Lobby, Inc., All U.S. 242, 255 (1986)). A mere

''scintilla ofevidence," however, will not preclude summaryjudgment. Anderson, All U.S. at 251

(quoting Improvement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1872)). "[TJhere is a

preliminary question for the judge, not whether there is literally no evidence, but whether there is

any upon which a jury could properly proceed to find a verdict for the party ... upon whom the

onus ofproofis imposed." Id. (quoting Munson,81 U.S. at 448). Additionally,"Rule 56 does not

impose upon the district court a duty to sift through the record in search of evidence to support a

party's opposition to summary judgment." Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994)

(quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915 n.7 (5th Cir. 1992)); see Fed. R. Civ.

P. 56(c)(3)("The court need consider only the cited materials ....").

       In support oftheir Motion for Summary Judgment, Defendants submit: (1)the affidavit of

Wandra Reed, R.N.("Reed Aff," ECF No. 39-1, at 1-7);(2) the affidavit of Mark Amonette,

M.D.("Amonette Aff.," ECF No. 39-2, at 1-7); (3) copies of Hinton's medical records (ECF

No. 39-1, at 8-185);(4) copies of the VDOC's guidelines regarding Hepatitis C Treatment(ECF

No. 39-2, at 8-43); and,(5)a copy of Hinton's referral for Hepatitis C treatment(ECF No. 39-2,

at 44-^6).

       At this stage, the Court is tasked with assessing whether Hinton "has proffered sufficient

proof, in the form ofadmissible evidence,that could carry the burden ofproofofhis claim at trial."

Mitchell V. Data Gen. Corp., 12 F.3d 1310, 1316 (4th Cir. 1993)(emphasis added). As a general

rule, a non-movant must respond to a motion for summary judgment with affidavits or other

verified evidence. Celotex Corp., All U.S. at 324. Hinton filed a Response(ECF No. 42) and a

sworn document entitled "Affidavit"(ECF No. 43).
       The facts offered by affidavit must be in the form ofadmissible evidence. See Fed. R. Civ.

P. 56(c). In this regard, the statement in the affidavit or sworn statement "must be made on

personal knowledge ... and show that the affiant is competent to testify on the matters stated."

Fed. R. Civ. P. 56(c)(4). Summary judgment affidavits must also "set out facts that would be

admissible in evidence." Id. Thus,"summary judgment affidavits cannot be conclusory or based

upon hearsay." Evans v. Techs. Applications & Serv. Co.,80 F.3d 954,962(4th Cir. 1996)(citing

Md. Highways Contractors Ass'n v. Maryland, 933 F.2d 1246, 1252(4th Cir. 1991); Rohrbough

V. Wyeth Labs., Inc., 916 F.2d 970,975 (4th Cir. 1990)).

       In his Affidavit, Hinton makes a number of statements that are of no value in assessing the

propriety of summary judgment. Specifically, a number of Hinton's statements are either

conclusory, immaterial, or simply disagree with arguments made by Defendants. {See ECF

No. 43.) Hinton's conclusory and inadmissible assertions will not be considered in evaluating the

Motion for Summary Judgment. Additionally, Hinton swore under penalty of peijury to the truth

of his statements in his Complaint. Portions of Hinton's Complain, however, are conclusory legal

assertions, which fail to constitute admissible evidence.

       In light ofthe foregoing submissions and principles, the following facts are established for

purposes of the Motion for Summary Judgment. The Court draws all permissible inferences in

favor of Hinton.


                                II.     UNDISPUTED FACTS


       At all times relevant to this suit, Hinton was incarcerated at Lawrenceville Correctional

Center("LVCC"). (Reed Aff. ^ 5.)
       A,       VDOC Policies Regarding Hepatitis C

       "Hepatitis C is a viral infection that can lead to liver inflammation and scarring."

(Amonette Aff. ^5.) Some individuals infected with Hepatitis C are asymptomatic, and "in those

individuals, the disease can persist for many years without causing any harm." {Id.) For other

individuals, however,"the infection will cause liver disease to progress and result in illness." {Id.)

       Initially,"VDOC issued Hepatitis C treatment guidelines in February 2004." {Id. ^ 6.) The

2004 guidelines were written before Dr. Amonette "assumed [his] current role within VDOC,"and

Dr. Amonette "was not involved in the preparation or implementation of those guidelines." {Id.)

In February 2015,"[bjased on advancements in the medications used to treat Hepatitis C infections

and generally evolving standards ofcare, VDOC issued updated Hepatitis C guidelines." {Id. 17.)

The VDOC guidelines "were revised in collaboration with Richard Sterling, M.D., a hepatologist

at [Virginia Commonwealth University ("VCU")]," who is "a nationally-recognized expert in

Hepatitis C." {Id.) This revision resulted in the June 2015 guidelines. {Id.)^ "Director Clarke,

although he has general awareness ofthe fact that the VDOC Hepatitis C guidelines exist, was not

involved in the preparation or administration ofthese guidelines." {Id. 18.) Additionally, Director

Clarke does not "have a hands-on role in the treatment of offenders with Hepatitis C, make

decisions about who receives medical care, or have any direct or indirect input into whether a

VDOC offender is referred to a specialist or otherwise treated with Hepatitis C medications." {Id.)

       "Under the updated 2015 guidelines, VDOC entered into a Memorandum ofUnderstanding

[("MOU")] with the hepatology group at VCU Medical Center." {Id. ^ 9.) The 2015 guidelines

provide that,

       based on the results of certain liver enzyme testing, inmates who show the worst
       disease progression, including possible impairment of their liver functioning, will

       ^ The Court omits the secondary citations set forth in Defendants' affidavits.
                                                 5
        be referred for assessment by the liver specialists at VCU. Inmates whose
        laboratory test results show early or mild disease will be monitored through
        periodic chronic care assessments, and they will also receive routine laboratory
        testing to monitor their liver enzyme levels and watch for signs that their disease is
        beginning to progress. The numerical values that determine when an inmate should
        be considered for referral or additional testing were determined by the liver
        specialists at VCU.

{Id.)    Specifically, pursuant to the 2015 guidelines, inmates receive an "Aspartate

Aminotransferase to Platelet ratio"("APRI")score and a "Fibrosis-4 index"("FIB-4")score. {Id.

110.) The criteria for treatment is as follows:

        •   APRI score less than 0.5 and FIB-4 score less than 1.45: Offender is monitored
            but not referred to VCU for evaluation. Inmates in this category will receive
            periodic laboratory blood testing and chronic care appointments with a medical
            provider at the institution.
        •   APRI score of 0.5 to 1.5 and FIB-4 score is between 1.45 and 3.25:
            Indeterminate range; requires additional testing to determine whether the
            offender should be referred for evaluation.
        •   APRI score greater than 1.5 and FIB-4 score greater than 3.25: Offender is
            automatically referred to VCU for evaluation without any additional testing.

{Id.)

        With respect to the referral process, "if an institutional physician believed that an inmate

should be considered for referral to the Hepatitis C clinic, the physician would forward their

medical information, including the results of the recent laboratory testing, to [Dr. Amnonette]."

{Id. TI11.) Using the above-listed criteria,"Dr. Amonette would determine whether the numerical

values in their laboratory results ... indicated that [the inmate] should be referred for evaluation."

{Id.) Upon approval for a referral,"the inmate would be seen through the Hepatitis C Telemedicine

Clinic. If no medical reason was found to not treat the inmate, the inmate would be prescribed

treatment and a prescription would be sent to the VCU pharmacy. That pharmacy would provide

the medication for the offender's treatment." {Id.) After providers at VCU "determine what

treatment is appropriate for a particular inmate, VDOC does not question or otherwise attempt to
alter that treatment plan. The decision as to which medication is prescribed is made by the VCU

provider at the VCU clinic." {Id ^ 12.)

       VDOC implemented this referral process, in which inmates are referred "to the VCU

Hepatitis C Telemedicine Clinic for assessment and treatment by liver specialists[,] because

managing the treatment ofHepatitis C and the medications associated with that treatment(typically

direct-acting antivirals, or "DAAs")requires specialized training." {Id. 115.) In Dr. Amonette's

"professional opinion, it is not clinically appropriate to have VDOC medical providers 'in the

field' prescribe direct-acting antivirals without specialty input." {Id.) Dr. Amonette indicates that

"it is common for primary care physicians to refer patients infected with Hepatitis C to

hepatologists for treatment because non-specialist physicians are not completely knowledgeable

about the applicable standards of care relating to management of those patients." {Id. 116.)

       The MOU between the VDOC and VCU was modified in September 2018, "and the

telemedicine clinic has been expanded to allow more inmates to be referred for evaluation and

treatment. Following the expansion of the clinic capacity at VCU,that institution has estimated

that they will be able to treat approximately 624 offenders per year." {Id.   19.)

       In April 2019, the current VDOC guidelines were issued. {Id. ^ 22.) "Under these

guidelines, VDOC continues to prioritize treatment based on disease severity, dividing inmates

into three priority levels." {Id.) Inmates in priority levels 1 and 2,"which include inmates who

are determined to have liver scarring or fibrosis, as well as those inmates with medical conditions

that could exacerbate liver disease(such as HIV)"receive treatment for Hepatitis C. {Id.) "Priority

level 3 inmates receive ongoing chronic care monitoring and routine testing to watch for signs of

disease progression." {Id.)
       With respect to the medical treatment provided to individuals with Hepatitis C, "[t]he

American Association for the Study of Liver Disease(AASLD)recommends that, at some point,

everyone with Hepatitis C should receive treatment. The AASLD, however, also acknowledges

that, in certain circumstances, it is appropriate to prioritize care." {Id.   23.) In determining

medical treatment for inmates, "VDOC does not have a line-item budget for Hepatitis C

medications, and VDOC does not stop referring or treating inmates because a certain figure has

been reached." {Id. 113.) Further,"[c]ost is not a factor in determining how many inmates will

be treated for Hepatitis C in a fiscal year. VDOC does not make decisions not to treat offenders

based on finances." {Id. 1 14.) VDOC, however, is unable to refer all inmates "who have been

diagnosed with Hepatitis C for immediate evaluation and treatment because the VCU

Telemedicine Clinic does not have the capacity to see that many inmates at once." {Id. 117.) For

example, in 2015,"VCU only had the capacity to see 250 patients." {Id.) "VDOC has tried,

unsuccessfully, to enter into arrangements with other specialty groups, so that VDOC could refer

more inmates for treatment." {Id.) As a result of VDOCs inability "to enter into any additional

arrangements, there is a practical limit to the number of inmates who can be referred at a single

time." {Id.) "The number of inmates who are treated per year has always been determined based

on the clinic capacity at VCU. No individual at VDOC has told the providers at VCU to limit the

number of patients they can treat." {Id. 118.)

       B.      Hinton's Receipt of Medical Treatment for Hepatitis C

       "On April 15,2015, Mr. Hinton had blood drawn so that he could be tested for several viral

diseases, including Hepatitis C (or HCV)." (Reed Aff. t 6.) On June 8, 2015, Dr. Calhoun, a

physician at LVCC, received and reviewed the results. {Id.) On July 1, 2015, additional

bloodwork was ordered, "which confirmed that Mr. Hinton had tested positive for HCV
antibodies." {Id. TI 7.) On July 9, 2015, Dr. Calhoun "ordered additional laboratory testing to
determine the HCV quantitative load."
                                 |    {Id. 8.)

       Dr. Calhoun reviewed Hinton's laboratory results on July 19,2015. {Id. f 9.) Dr. Calhoun
"calculated an APRI score(Aspartate Aminotransferase to Platelet Ratio)of 0.248, and a FIB-
4 score of 1.10. Dr. Calhoun documented that these scores did not meet the current criteria

for referral to the hepatology specialists at VCU." {Id.) Subsequently, on October 2, 2015,

Hinton "had blood drawn so that he could receive genotype testing for his HCV. Those lab

results, which were generated on October 8, 2015, reflect that Mr. Hinton's HCV infection

was attributable to genotype Tb.'" {Id. ^ 10.)

       Hinton met with a nurse on October 22, 2015, to discuss his HCV diagnosis. {Id. H 11.)

"As ofNovember 2015,HCV was added to the list ofconditions that were being monitored for

Mr. Hinton during his periodic chronic care visits at LVCC." {Id. H 12.) Thereafter, Hinton had

chronic care appointments, "which included a review of his HCV," on the following dates:

"11/25/15, 6/21/16, 11/22/16, 6/7/17, 11/30/17, 6/5/18, 10/3/18, 2/6/19, and 6/10/19." {Id.

^ 47.) Hinton had Woodwork "to assess the status of his HCV infection" on the following dates:

"4/15/15, 7/1/15, 10/2/15, 3/3/16, 5/4/16, 9/30/16, 2/7/17, 11/8/17, 3/7/18, 8/3/18, 9/20/18,

11/15/18, 1/10/19, 1/23/19, and 1/29/19." {Id. f 48.) Hinton "also had two liver ultrasounds

andFibroscantesting." {Id.)

       On March 11,2019, Hinton's "recent laboratory test results were faxed to VDOC's medical

director ... to see whether Mr. Hinton satisfied the criteria for referral to VCU's Telemedicine

Clinic." {Id. f 41.) Thereafter,"[o]n April 10, 2019, Dr. Amonette, the VDOC Chief Physician,

notified LVCC that Mr. Hinton had been approved for referral to the VCU Medical Center

Hepatitis C Telemedicine Clinic." {Id. ^ 43.) "[U]ntil March 2019, none of the medical
providers at LVCC discussed Mr. Hinton's HCV diagnosis with Dr. Amonette or otherwise

asked that Mr. Hinton be evaluated as a candidate for referral to the VCU Telemedicine

Clinic." {Id. T[ 50.) "Once Dr. Amonette approves an inmate for referral to VCU,the medical

providers at the institution are responsible for transmitting the appropriate paperwork to VCU and

coordinating the initial consultation." {Id. 151.) In his Affidavit, Hinton indicates that, as of July

27, 2019,"[he] still has not [had] any Hep[atitis] C virus medication at(VCU)or anything else."

(Hinton Aff. 3.)

                   III.   DEFENDANTS'ARGUMENTS FOR DISMISSAL


       Defendants argue that their Motion for Summary Judgment should be granted because:

(1)Hinton's "claims for injunctive or equitable relief are moot, and Hinton cannot recover

compensatory damages from the Defendants in their official capacities," (2) Defendants are

entitled to qualified immunity, and (3) Hinton's claims fail on the merits. (Mem. Supp. Mot.

Summ. J. 13-20, ECF No. 39(emphasis omitted).)

       A.      Injunctive Relief and Compensatory Damages for Official Capacity Claims

       Defendants first argue that Hinton's claims for injunctive relief are moot "because Dr.

Amonette has approved Hinton for referral to the liver specialists at VCU,so that Hinton can be

evaluated for appropriate HCV medications and treatment." {Id. at 13 (citation omitted).)

       "[A]case is moot when the issues presented are no longer 'live' or the parties lack a legally

cognizable interest in the out-come." Incumaa v. Ozmint, 507 F.3d 281, 286 (4th Cir. 2007)

(quoting Powell v. McCormack, 395 U.S. 486,496 (1969)). "[F]ederal courts have 'no authority

to give opinions upon moot questions or abstract propositions, or to declare principles or rules of

law which cannot affect the matter in issue in the case before it.'" Id. (quoting Church of

Scientology ofCal. v. United States, 506 U.S. 9, 12(1992)).


                                                 10
        Here, although the record reflects that Hinton was approved for Hepatitis C treatment in

April 2019,(Reed Aff. ^ 43), the record further reflects that, as of July 27, 2019, Hinton had not

received "any Hep[atitis] C virus medication at(VCU)or anything else." (Hinton Aff. 3.) Neither

Hinton nor Defendants have provided any additional information regarding Hinton's receipt of

treatment for Hepatitis C. As such, at this time,the current briefing does not support Defendants'

argument that Hinton's claims for injunctive relief are moot.

        Additionally, Defendants argue that, because "officials acting in their official

capacities are not 'persons' within the meaning of 42 U.S.C. § 1983," "to the extent that

Hinton is requesting an award of monetary damages from Defendants in their official

capacities, they are immune." (Mem. Supp. Mot. Summ. J. 14 (citations omitted).) "The

[Supreme] Court has held that, absent waiver by the State or valid congressional override, the

Eleventh Amendment bars a damages action against a State in federal court." Kentucky v. Graham,

473 U.S. 159, 169(1985)(citation omitted). "This bar remains in effect when State officials are

sued for damages in their official capacity." Id. (citations omitted);see Will v. Mich. Dep 't ofState

Police,491 U.S.58,71 (1989). As relevant here,the Commonwealth ofVirginia has not consented

to suits under § 1983, and Congress has not abrogated the Commonwealth of Virginia's Eleventh

Amendment immunity for § 1983 cases. See Madden v. Virginia, No. 3:11CV241-HEH, 2011

WL 2559913, at *3 (E.D. Va. June 27, 2011). Accordingly, to the extent that Hinton seeks an

award of monetary damages from Defendants in their official capacity. Defendants' Motion for

Summary Judgment will be GRANTED.

       B.      Qualified Immunity

       Defendants also argue that they are entitled to qualified immunity. (Mem. Supp. Mot.

Summ.J. 14-17.) In asserting entitlement to qualified immunity. Defendants' argument is largely


                                                 11
centered on a case from the United States District Court for the Western District of Virginia,
Riggleman v. Clarke, No. 5:17-cv-00063, 2019 WL 1867451 (W.D. Va. Apr. 25, 2019).

Defendants, however, do not adequately address Hinton's specific claims in the present case.

        When a defendant asserts that he or she is entitled to qualified immunity, he or she "must

do more than mention its existence and demand dismissal of the suit." Fisher v. Neale,

No.3:10CV486-HEH, 2010 WL 3603495, at *3 (E.D. Va. Sept. 8, 2010). Specifically, a

defendant must:

       (1)identify the specific right allegedly violated "at the proper level of
       particularity," Campbell v. Galloway, 483 F.3d 258, 271 (4th Cir. 2007);(2) brief,
       with full supporting authority, why the right was not so clearly established as to put
       a reasonable official on notice of any legal obligations; and (3)describe with
       particularity the factual basis supporting the assertion that a reasonable official in
       the defendant's situation would have believed his conduct was lawful.             See
       Collinson v. Gott, 895 F.2d 994,998(4th Cir. 1990).

Id. Based on these requirements. Defendants' briefing on qualified immunity is inadequate and

does not provide a basis for granting summary judgment at this time.

       C.      Merits of Hinton's Eighth Amendment Claims

       To survive a motion for summary judgment on an Eighth Amendment claim, a plaintiff

must demonstrate: "(1) that objectively the deprivation of a basic human need was 'sufficiently

serious,' and (2) that subjectively the prison officials acted with a 'sufficiently culpable state of

mind.'" Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998)(quoting Wilson v. Seiter, 501

U.S. 294, 298 (1991)). With respect to claims of inadequate medical treatment under the Eighth

Amendment, "the objective component is satisfied by a serious medical condition." Quinones,

145 F.3d at 167. A medical need is "serious" ifit"has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity for

a doctor's attention." Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)(quoting Henderson v.


                                                 12
Sheahan, 196 F.3d 839,846(7th Cir. 1999));see Webb v. Hamidullah,281 F. App'x 159,165(4th

Cir. 2008)(citing Ramos v. Lamm,639 F.2d 559, 575 (10th Cir. 1980)).

       The subjective prong of an Eighth Amendment claim requires the plaintiff to demonstrate

that a particular defendant actually knew of and disregarded a substantial risk of serious harm to

his person. See Farmer v. Brennan, 511 U.S. 825, 837(1994). "Deliberate indifference is a very

high standard—a showing of mere negligence will not meet it." Grayson v. Peed, 195 F.3d 692,

695(4th Cir. 1999)(citing Estelle v. Gamble,429 U.S. 97, 105-06(1976)).

       [A]prison official cannot be found liable under the Eighth Amendment for denying
       an inmate humane conditions of confinement unless the official knows of and
       disregards an excessive risk to inmate health or safety; the official must both be
       aware of facts from which the inference could be drawn that a substantial risk of
       serious harm exists, and he must also draw the inference.

Farmer, 511 U.S. at 837. Farmer teaches "that general knowledge of facts creating a substantial

risk ofharm is not enough. The prison official must also draw the inference between those general

facts and the specific risk of harm confronting the inmate." Quinones, 145 F.3d at 168 (citing

Farmer, 511 U.S. at 837); see Rich v. Bruce, 129 F.3d 336, 338(4th Cir. 1997). Thus, to survive

a motion for summary judgment under the deliberate indifference standard, a plaintiff"must show

that the official in question subjectively recognized a substantial risk of harm....[and] that the

official in question subjectively recognized that his actions were 'inappropriate in light of that

risk.'" Parrish ex rel Lee v. Cleveland, 372 F.3d 294,303(4th Cir. 2004)(quoting Rich v. Bruce,

129 F.3d 336, 340 n.2(4th Cir. 1997)).

       In evaluating a prisoner's complaint regarding medical care, the Court is mindful that

"society does not expect that prisoners will have unqualified access to health care" or to the

medical treatment of their choosing. Hudson v. McMillian, 503 U.S. 1,9(1992)(citing Estelle,

429 U.S. at 103-04). In this regard, the right to medical treatment is limited to that treatment


                                               13
which is medically necessary and not to "that which may be considered merely desirable."

Bowring v. Godwin,551 F.2d 44,48(4th Cir. 1977).

          Here, Defendants argue that "Director Clarke has no involvement in the promulgation or

application of the VDOC Hepatitis C guidelines, nor did he have any actual and subjective

knowledge of this particular plaintiffs medical situation." (Mem. Supp. Mot. Summ. J. 18.)

Defendants also argue that,"[w]ith respect to Dr. Amonette, neither his adoption ofthe hepatitis C

guidelines nor his application of them to Hinton's situation constitute deliberate indifference."

{Id.) Specifically, Defendants argue that, "[a]s relevant to this particular case. Dr. Amonette was

not asked to consider whether Hinton should be referred for HCV medication until April 2019,"

and after receiving this request in April 2019,"Dr. Amonette determined that Hinton did, in fact,

qualify for referral to a liver specialist at VCU." {Id.)

          As the United States Court of Appeals for the Fourth Circuit has explained, however,

officials, such as Defendants Clarke and "Amonette[,] may not escape liability by claiming that

[they] did not know the identities ofthe inmates who would suffer under [their] policies." Gordon

V. Schilling, 937 F.3d 348, 362(4th Cir. 2019)(citing Makdessi v. Fields, 789 F,3d 126, 133 (4th

Cir. 2015)). Further,"officials] can be personally liable for creating or applying unconstitutional

policy." Id. {(\\xo\m% Jackson v. Nixon, 747 F.3d 537, 543(8th Cir. 2014)). Besides Defendants'

arguments regarding their lack of personal involvement in the specific decisions regarding

Hinton's medical treatment. Defendants fail to address their liability for the promulgation and

enforcement of the VDOC's policies regarding treatment for Hepatitis C. Accordingly, based on

the current briefing, the Court declines to dismiss Hinton's Eighth Amendment claims on the

merits.




                                                  14
                      IV.     HINTON'S NON-DISPOSITIVE MOTION

        Hinton filed a document entitled "Affidavit" and "Motion to Submit Swom Affidavit."

(ECF No. 37.) In this filing, Hinton submits an "Affidavit" responding to the Court's dismissal of

Defendants Calhoun, Corion Health Care Group, the Geo Group, Inc., and McCabe without

prejudice due to his failure to serve these Defendants. (ECF Nos. 33, 34.) Because Hinton

submitted his"Affidavit" with his Motion,the Motion to Submit Swom Affidavit will be DENIED

as unnecessary.


                                      V.      CONCLUSION


        For the foregoing reasons, the Motion for Summary Judgment (ECF No. 38) will be

GRANTED IN PART and DENIED IN PART WITHOUT PREJUDICE.^ Hinton's claim for an

award of monetary damages from Defendants in their official capacity will be DISMISSED.

Hinton's Motion to Submit Swom Affidavit (ECF No. 37) will be DENIED as unnecessary.

Defendants shall have forty-five (45) days to resubmit their Motion for Summary Judgment

addressing Hinton's remaining claims. The Memorandum in Support ofthe Motion for Summary

Judgment must adequately brief each claim and any such affirmative defenses Defendants intend

to raise.


        An appropriate Final Order shall accompany this Memorandum Opinion,




        j;   Af    i ooL.o                     JohnA.Gibney,Jr.
Date:                                          United States District Jhd^e
Richmond, Virginia



        ^ In reaching this conclusion, the Court also considers the general mle that a party shall not
file separate motions for summaryjudgment. See E.D. Va. Loc. Civ. R. 56(C)("Unless permitted
by leave ofCourt,a party shall not file separate motions for summaryjudgment addressing separate
grounds for summary judgment.").

                                                 15
